
	

113 S2186 IS: Medicare Access Improvement Act of 2014
U.S. Senate
2014-03-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2186
		IN THE SENATE OF THE UNITED STATES
		
			March 31, 2014
			Mr. Begich introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to provide for a minimum Medicare payment rate for
			 primary care services furnished by primary care physicians.
	
	
		1.Short title
			This Act may be cited as the
		  Medicare Access Improvement Act of 2014.
		2.FindingsCongress finds that the 2010 Report to Congress of the Interagency Access to Health Care In Alaska
			 Task Force found that—(1)there is a shortage of primary care Medicare providers in Alaska, a problem most severe in
			 Anchorage but evident in Fairbanks as well as in rural Alaska;(2)the main reason physicians give for not wanting to add new Medicare patients is their perception of
			 Medicare’s inadequate reimbursement;(3)the Medicare program has the lowest reimbursement level of the six primary payers of health care in
			 Alaska;(4)the typical physician can have a viable practice in Alaska without servicing any Medicare patients;
			 and(5)many in the provider community believe that a fair, adequate, and uniform Federal rate would
			 alleviate existing provider shortages
			 in Alaska.3.Minimum Medicare payment rate for primary care services furnished by primary care physiciansSection 1848(b) of the Social Security Act (42 U.S.C. 1395w–4(b)) is amended by adding at the end
			 the following new paragraph:(8)Minimum payment rate for primary care services furnished by primary care physicians(A)In generalNotwithstanding any other provision of this section, subject to paragraphs (3), (7), and (8) of
			 subsection (a) and subsection (p), the payment rate under the fee schedule
			 under this section for primary care services (as
			 defined in subparagraph (B)) furnished in 2015 and 2016 by a physician
			 with a primary specialty designation of family medicine, general internal
			 medicine, or geriatric medicine may not be less than 100 percent of the
			 payment rate that applied in 2013 to such services and such a physician
			 under the
			 Medicaid plan under title XIX for the State in which the service is
			 furnished.(B)Primary care services definedIn subparagraph (A), the term primary care services means evaluation and management services that are procedure codes for services in the category
			 designated Evaluation and Management
			 in the Healthcare Common Procedure Coding System (established by the
			 Secretary under subsection (c)(5) as of December 31, 2014, and as
			 subsequently modified)..
		
